Citation Nr: 0925087	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  05-24 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk






INTRODUCTION

The Veteran served on active duty from June 1967 to January 
1979.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 2004 rating decision in which the RO denied 
service connection for PTSD.  In December 2004, the Veteran 
filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in February 2005, and the Veteran filed 
a substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in June 2005.

In his substantive appeal, the Veteran requested a hearing 
before a Veterans Law Judge at the RO.  An August 2006 letter 
informed the Veteran that his hearing was scheduled in 
September 2006.  Although the hearing notification was not 
returned by the U.S. Postal Service as undeliverable, the 
Veteran failed to report for the scheduled hearing, and has 
not requested rescheduling of the hearing.  As such, his 
hearing request is deemed withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2008).  

For the reasons expressed below, this matter is being 
remanded to the RO, via the Appeals Management Center (AMC) 
in Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for service connection for PTSD is 
warranted.

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in the line of duty.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(d) (2008).

Service connection for PTSD requires a medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); a link 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2008).

In this appeal, the Veteran has been diagnosed with PTSD, as 
reflected in VA outpatient treatment records dated from 
August 2002 to April 2004.

The Veteran has claimed several stressors including being 
attacked with a knife while sleeping in the barracks, being 
captured and beaten by Viet Cong soldiers,  serving with Air 
America, and coming under multiple attacks from enemy fire 
while on base.  In this regard, service with Air America is 
not military service and is not for consideration in this 
appeal; that is, of course, unless the Veteran is claiming he 
worked with Air America while he was in the United States 
military.  The Veteran has not provided enough information to 
attempt to verify the stressors about being attacked while 
sleeping in the barracks or being captured.  Such is not 
shown in the service records.

The Veteran's claimed stressor of coming under attack from 
enemy fire at Bien Hoa Air Force Base in Vietnam, appears to 
be independently verifiable.  The Board notes that if the 
Veteran was stationed on a base that came under enemy attack, 
this would strongly suggest that he was, in fact, exposed to 
such attacks.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002) (base subject to rocket attacks during time veteran 
was stationed at base).

In the current case, the Veteran contends that one of his 
stressors was coming under enemy fire while stationed at Bien 
Hoa Air Force Base between January 1968 and December 1970.  
The Veteran's service personnel records appear to indicate 
that he was stationed at Bien Hoa Air Force Base from at 
least August 1968 to September 1969.  

The Board notes that an appendix to a report on Air Base 
Defense in the Republic of Vietnam 1961-1973 contains a list 
of attacks on U.S. Air Force bases in the Republic of Vietnam 
during the Vietnam era.  While this report is not part of the 
record, the Board has viewed this report and it appears to 
show that Bien Hoa Air Force Base was attacked between August 
1968 and September 1969.  This appendix should be available 
to the RO/AMC on the VA Compensation and Pension Service 
website's Stressor Verification Site.  The link to the 
appendix is entitled "USAF Base Attacks" and is in the 
"Vietnam (RVN)" folder, which is in the "Air Force" 
folder.  The RO should make attempts to obtain the relevant 
portions of this report.

Also, on remand, the RO should undertake any other necessary 
development to attempt to verify the Veteran's alleged 
stressful experiences relating to being subject to enemy fire 
on base, to specifically include through the U.S. Army Joint 
Services and Records Research Center (JSRRC) and any other 
source(s), as appropriate.  Any additional action necessary 
for independent verification of any reported verifiable 
stressors, to include follow-up action requested by the 
contacted entity, should be accomplished.  If the search for 
corroborating evidence leads to negative results, the RO 
should notify the Veteran of this fact, explaining the 
efforts taken, and describing further action (if any) to be 
taken.  

The Board is aware that the RO must limit requests to JSRRC 
to periods of no more than 60 days.  However, the RO may be 
required to submit multiple requests to JSRRC, covering a 
larger period of time, in order to satisfy VA's duty to 
assist.  38 C.F.R. § 3.159(c).  

Further, the Board notes that the record includes VA 
outpatient records, reflecting a diagnosis of PTSD resulting 
from combat and violence in Vietnam, events that have not yet 
been verified.  The Board points out, however, that an 
essential criterion for service connection for PTSD is a link 
between the Veteran's PTSD and a verified in-service 
stressor.  See 38 C.F.R. § 3.304(f).  

Hence, in the event that the RO determines that the record 
establishes the existence of any reported stressor(s), the RO 
should arrange for the Veteran to undergo VA examination, by 
a psychiatrist, at an appropriate VA medical facility to 
determine if he has PTSD as a result of any verified 
stressor(s).  

The Veteran is hereby advised that failure to report to any 
scheduled examination, without good cause, may result in 
denial of the claim for service connection for PTSD (as the 
original claim will be considered on the basis of the 
evidence of record).  See 38 C.F.R. § 3.655.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the Veteran fails to report to any 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
date and time of the examination sent to him by the pertinent 
VA medical facility.
 
Further, to ensure that all due process requirements are met, 
the RO should also give the Veteran another opportunity to 
provide information and/or evidence pertinent to the claim on 
appeal.  The notice letter to the Veteran should explain that 
he has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103(b)(1) (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also ensure that its notice to the Veteran meets the 
requirements of the decision in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006)-particularly as regards disability 
ratings and effective dates-as appropriate.  The Veteran is 
encouraged to submit more detailed information about his 
claimed stressors.

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2008).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to service 
connection for PTSD.  

The RO should ensure that its letter meets 
the requirements of Dingess/Hartman (cited 
to above), particularly as regards 
disability ratings and effective dates, as 
appropriate.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159 (2008).  All records and responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
Veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  The RO should obtain relevant portions 
of the appendix to the report on U.S. Air 
Base Defense in the Republic of Vietnam 
1961-1973.  

The RO should also undertake necessary 
action to attempt to independently verify 
the occurrence of the Veteran's alleged 
stressful experience relating to coming 
under enemy fire while on his base in Bien 
Hoa, Vietnam between August 1968 and 
September 1969, to include contact with 
the JSRRC (and other appropriate 
source(s)).

Any additional action necessary for 
independent verification of this stressor, 
to include follow-up action requested by 
any contacted entity, should be 
accomplished.  

If the search for corroborating evidence 
leads to negative results, the RO should 
notify the Veteran of this fact, 
explaining the efforts taken, and 
describing further action (if any) to be 
taken.

4.  After associating with the claims file 
all available records and/or responses 
received from each contacted entity, the 
RO should prepare a report detailing the 
occurrence of any specific in-service 
stressful experience deemed established by 
the record.  This report is then to be 
added to the Veteran's claims file.  If 
the occurrence of no claimed in-service 
stressful experience is verified, then the 
RO should so state in its report, skip the 
development requested in paragraphs 5 and 
6, below, then proceed with paragraph 7.

5.  If, and only if, evidence 
corroborating the occurrence of a claimed 
in-service stressful experience is 
received, the RO should arrange for the 
Veteran to undergo appropriate VA 
psychiatric examination, by a 
psychiatrist, at an appropriate VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the examiner 
designated to examine the Veteran, and the 
report of examination should include 
discussion of the Veteran's documented 
psychiatric history and assertions.  All 
tests and studies, to include 
psychological testing, if deemed 
warranted, should be accomplished, and all 
clinical findings should be reported in 
detail.  

In rendering a determination as to whether 
the diagnostic criteria for PTSD are met, 
the examiner is instructed that only a 
specifically corroborated in-service 
stressful event may be considered for the 
purpose of determining whether exposure to 
such in-service event has resulted in 
PTSD.  If a diagnosis of PTSD is deemed 
appropriate, the examiner must identify 
the specific stressor underlying the 
diagnosis, and should comment upon the 
link between the current symptomatology 
and the Veteran's verified stressor. 

The examiner should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

6.  If the Veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to him by the 
pertinent VA medical facility.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for service 
connection for PTSD in light of all 
pertinent evidence and legal authority.

9.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).




